AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                 Eastern District
                                               __________         of Wisconsin
                                                           District  of __________

                  United States of America                         )
                             v.                                    )
                    Jaivon A. BURNETT
                                                                   )      Case No.
                        (xx/xx/1999)                               )                  21-876M(NJ)
                                                                   )
                                                                   )
                                                                   )
                          Defendant(s)


                                               CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of               06/19/20 to 06/07/21             in the county of              Milwaukee                 in the
      Eastern          District of         Wisconsin          , the defendant(s) violated:

            Code Section                                                     Offense Description
21 U.S.C. §§ 841(a)(1),                       Possession with intent to distribute and distribution of controlled substances
841(b)(1)(C), 860(a)                          within 1,000 feet of the real property comprising a housing facility owned by a
                                              public housing authority.

18 U.S.C. § 924(c)(1)                         Carrying a firearm during and in relation to a drug traffcking crime.




         This criminal complaint is based on these facts:
Please see attached affidavit.




         ✔ Continued on the attached sheet.
         u

                                                                                   COLEMAN WILLIAMS Digitally signed by COLEMAN WILLIAMS
                                                                                                    Date: 2021.06.08 11:55:05 -05'00'

                                                                                              Complainant’s signature

                                                                                   Special Agent Coleman Williams, DEA
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:             06/08/2021
                                                                                                 JJudge’s
                                                                                                  Ju
                                                                                                   udg
                                                                                                     d e’s sign
                                                                                                           signature
                                                                                                             gnnat
                                                                                                                a ure

City and state:                    Milwaukee, Wisconsin                         Honorable Nancy Joseph, Magistrate Judge
                                                                                               Printed name and title


                        Case 2:21-mj-00876-NJ Filed 06/08/21 Page 1 of 8 Document 1
                          AFFIDAVIT IN SUPPORT OF A
                   CRIMINAL COMPLAINT AND ARREST WARRANT

       I, Coleman Williams, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I am a Special Agent with the Drug Enforcement Administration (“DEA”). I have

been so employed since June 2020. Prior to my employment with DEA, I was employed as a

Special Agent with the United States Secret Service for approximately 2 years and ten months.

       2.      As part of my duties as a DEA Special Agent, I investigate criminal violations

relating to narcotics trafficking and money laundering offenses, including criminal violations of

the Federal Controlled Substance laws, including, but not limited to Title 18, United States Code,

Sections 1956, and 1957, and Title 21, United States Code, Sections 841, 843, 846, 848, 952 and

963. I have been involved in electronic surveillance methods, the debriefing of defendants,

informants, and witnesses, as well as others who have knowledge of the distribution,

transportation, storage, and importation of controlled substances.

       3.      I have received training in the area of narcotics investigations, money laundering,

financial investigations, and various methods which drug dealers use in an effort to conceal and

launder the proceeds of their illicit drug trafficking enterprises. I have participated in

investigations involving violations of narcotics laws.

       4.      This affidavit is based upon my personal knowledge and upon information reported

to me by other federal and local law enforcement officers during the course of their official duties,

all of whom I believe to be truthful and reliable. Throughout this affidavit, reference will be made

to case agents. Case agents are those federal, state, and local law enforcement officers who have

directly participated in this investigation, and with whom your affiant has had regular contact

regarding this investigation.




            Case 2:21-mj-00876-NJ Filed 06/08/21 Page 2 of 8 Document 1
          5.     I am an investigative or law enforcement officer of the United States within the

meaning of Section 2510(7) of Title 18, United States Code, in that I am empowered by law to

conduct investigations of and to make arrests for federal felony offenses.

          6.     Because this affidavit is submitted for the limited purpose of securing a complaint,

I have not included each and every fact known to me concerning this investigation. I have set forth

only facts that I believe are sufficient to establish probable cause.

          7.     I am submitting this affidavit in support of a Federal Criminal Complaint for Jaivon

BURNETT (DOB: XX/XX/1999), in the State and Eastern District of Wisconsin. As will be shown

below, there is probable cause to believe BURNETT committed the crimes of possession with

intent to distribute and distribution of controlled substances with 1,000 feet of the real property

comprising a housing facility owned by a public housing authority, in violation of Title 21, United

States Code, Sections 841 (a)(1), 841(b)(1)(C), and 860; and carrying a firearm during and relation

to a drug trafficking crime, in violation of Title 18, United States Code, Section 924(c)(1).

                                           PROBABLE CAUSE

          8.     Beginning in June 2020, DEA and DCI investigators utilized a confidential source

(hereinafter referred to as “CS”) who had information on a subject that distributed heroin in the

Milwaukee area. The subject was identified as Jaivon BURNETT. Over the next several months,

the CS (under the direction of law enforcement) negotiated with BURNETT for purchases of

heroin.

          9.    I and other law enforcement officers believe CS to be reliable because he/she has

provided intelligence concerning drug trafficking activities for BURNETT amongst other targets

of investigation that have been independently corroborated through monitored telephone calls, law

enforcement surveillance, and controlled drug purchases from BURNETT and other targets. The

                                                  2



               Case 2:21-mj-00876-NJ Filed 06/08/21 Page 3 of 8 Document 1
CS has also made statements against his/her own penal interests. The CS has two felony

convictions in Milwaukee County Circuit Court - Manufacture/Delivery of cocaine (>5-15 grams)

and Maintain Drug Trafficking Place. The CS is working with law enforcement for monetary

compensation.

       10.      On June 19, 2020, the CS met with investigators. The CS negotiated on the

purchase of $350 worth of heroin with BURNETT. The CS was searched resulting in negative

results of contraband. Later, a white colored four-door Kia Optima bearing WI license plate

AGP3132 arrived and the CS got into the rear seat behind the driver. NOTE: A DMV query

revealed the license plate to be registered to Jaivon A. BURNETT. The meeting occurred in the

alleyway running east/west between N. 32nd Street and N. 31st Street, just to the north of W.

Mount Vernon Street in Milwaukee, WI. Moments later, the CS exited and met with law

enforcement. The CS advised that he/she purchased approximately 3 grams of suspected heroin

for $350. The CS was searched again resulting in negative results of contraband. The CS

relinquished the drugs to law enforcement. The suspected heroin was described as a white powdery

substance located in a white paper napkin. Tests conducted by the Wisconsin State Crime Lab

revealed the suspected heroin was actually fentanyl.

       11.      On June 24, 2020, the CS met with investigators. The CS negotiated on the purchase

of 7 grams of heroin for $580 with BURNETT. The CS was searched resulting in negative results

of contraband. Later, a black colored four door sedan arrived and the CS got into the passenger

seat. The meeting occurred in the alleyway just to the east of 222 N. 32nd Street in Milwaukee,

WI. Minutes later, the CS exited and met with law enforcement. The CS advised that

he/she purchased approximately 7 grams of suspected heroin for $580. The CS relinquished the

drugs to law enforcement. The CS was searched again resulting in negative results of contraband.

                                                3



             Case 2:21-mj-00876-NJ Filed 06/08/21 Page 4 of 8 Document 1
Tests conducted by the Wisconsin State Crime Lab revealed the suspected drug consisted of both

cocaine and fentanyl.

       12.     On July 13, 2020, the CS met with investigators. The CS negotiated on the purchase

of half an ounce of heroin for $1,080 with BURNETT. The CS was searched resulting in negative

results of contraband. Later, a black two-door Nissan arrived and the CS got into the car. The

meeting occurred in the alleyway running east/west between N. 32nd Street and N. 31st Street,

just to the north of W. Mount Vernon Street in Milwaukee, WI. Moments later, the CS exited and

met with law enforcement. The CS advised that he/she purchased half an ounce of suspected heroin

for $1,080. The CS relinquished the drugs to law enforcement. The CS was searched again

resulting in negative results of contraband. The suspected heroin was field tested with a positive

presence of opiates.

       13.     On July 30, 2020, the CS met with investigators. The CS negotiated on the purchase

of one ounce of heroin for $2,300 with BURNETT. The CS was searched resulting in negative

results of contraband. Later, a black two-door Nissan arrived and the CS got into the car. The

meeting occurred in the alleyway running east/west between N. 32nd Street and N. 31st Street,

just to the north of W. Mount Vernon Street in Milwaukee, WI. Moments later, the CS exited and

met with law enforcement. The CS advised that he/she purchased an ounce of suspected heroin for

$2,300. The CS relinquished a clear plastic bag containing an off-white rock like substance,

believed to be heroin to law enforcement. The CS was searched again resulting in negative results

of contraband. The suspected heroin was field tested with a positive presence of heroin.

       14.     On August 20, 2020, DCI and DEA investigators learned that Jaivon BURNETT

was arrested by the Milwaukee Police Department for Possess w/Intent - Cocaine (>1-5g) &

Maintain Drug Trafficking Place. BURNETT was driving a black colored Nissan Altima coupe

                                                4



             Case 2:21-mj-00876-NJ Filed 06/08/21 Page 5 of 8 Document 1
and was in possession of a box of sandwich bags, a digital scale, an Apple iPhone, a flip Kyocera

cell phone, a second flip Kyocera cell phone, approximately 1.4 grams of suspected crack cocaine

and $1,136 in US currency.

       15.     On September 17, 2020, the CS met with investigators. The CS negotiated on the

purchase of two ounces of heroin and a sample of crack cocaine for $4,500 with BURNETT. The

CS was searched resulting in negative results of contraband. Later, a gray Toyota Camry arrived

and the CS got into the car. The meeting occurred in the alleyway running east/west between N.

32nd Street and N. 31st Street, just to the north of W. Mount Vernon Street in Milwaukee, WI.

Moments later, the CS exited and met with law enforcement. The CS advised that he/she purchased

two ounces of suspected heroin and a sample of crack cocaine for $4,500. The CS relinquished a

gray chunk-like substance and white chunk-like substance believed to be heroin and a white chunk

like substance suspected cocaine base to law enforcement. The CS was searched again resulting in

negative results of contraband. The suspected heroin was field tested with a positive presence of

opiates. The suspected cocaine base substance was field tested with a positive presence of cocaine.

       16.     On November 3, 2020, the CS met with investigators. The CS negotiated on the

purchase of 10.5 grams of crack cocaine and a handgun for $1,050 with BURNETT. The CS was

searched resulting in negative results of contraband or a firearm. Later, a silver colored Buick

Century arrived and the CS got into the car. The meeting occurred in the alleyway running

east/west between N. 32nd Street and N. 31st Street, just to the north of W. Mount Vernon Street

in Milwaukee, WI. Moments later, the CS exited and met with law enforcement. The CS

relinquished a clear plastic bag containing an off-white rock-like substance believed to be crack

cocaine, a Hi Point .45 semiautomatic pistol, and a pill bottle containing bullets. The CS was

searched again resulting in negative results of contraband. The suspected crack cocaine was field

                                                5



             Case 2:21-mj-00876-NJ Filed 06/08/21 Page 6 of 8 Document 1
tested with a positive presence of cocaine. The CS relinquished a white powdery substance to law

enforcement. The CS was searched again resulting in negative results of contraband. The

suspected cocaine was field tested with a positive presence of cocaine.

       17.     On March 3, 2021, the CS met with investigators. The CS negotiated on the

purchase of 8 grams of cocaine for $700 with BURNETT. The CS was searched resulting in

negative results of contraband. The CS walked to the corner of N. 89th Street and W. Mill Road

and met with an unknown male on the sidewalk (near 5365 N. 89th Street in Milwaukee, WI).

Moments later after the deal, the CS walked and met with law enforcement. The CS advised that

he/she purchased approximately 8 grams of suspected cocaine for $700. The unknown male

identified himself as "Cheddar," who is BURNETT’s brother. The CS was searched again

resulting in negative results of contraband. The suspected cocaine was field tested with a positive

presence of cocaine.

       18.     Most of the above-referenced controlled purchases occurred in the alleyway

running east/west between N. 32nd Street and N. 31st Street and bordering W. Mt Vernon Avenue

and W. Park Hill Avenue in Milwaukee, WI. This location is within 1000 feet of Merrill Park.

Merrill Park, which is located at 222 N. 33rd Street in Milwaukee, WI, is a low-income Senior and

Disabled Housing Community operated by the City of Milwaukee’s Housing Authority. All

controlled purchases, with the exception of the June 24, 2020 controlled purchase, were audio and

video recorded.

       19.     On June 7, 2021, the CS met with investigators. During several recorded calls, the

CS arranged to purchase 2 ounces of heroin from BURNETT. On this occasion, however, law

enforcement intended to arrest BURNETT. On June 7, 2021, while driving a white Chevy Malibu

with tinted windows and temporary tags, BURNETT arrived in the alleyway running east/west

                                                6



             Case 2:21-mj-00876-NJ Filed 06/08/21 Page 7 of 8 Document 1
between N. 32nd Street and N. 31st Street, just to the north of W. Mount Vernon Street in

Milwaukee, WI. Once confronted by law enforcement, BURNETT fled the scene in his vehicle

and caused damage to a DCI vehicle. Milwaukee Police Department officers subsequently found

the white Chevy Malibu with its engine running and its lights on parked in an alleyway on W.

McKinley Blvd. between 33rd and 34th Streets. Soon thereafter, BURNETT was spotted looking

back at the Chevy Malibu as he walked westbound toward 33rd Street. Law enforcement

subsequently arrested BURNETT. Incident to his arrest, law enforcement found a Chevy Malibu

key, a large amount of U.S. currency, and two cellular phones on his person. The number for one

of the cellular phones was the same number the CS called when arranging drug purchases from

BURNETT.

                                         CONCLUSION

       20.     Based on the above information, I submit that there is probable cause to believe

that Jaivon BURNETT (DOB: XX/XX/1999) possessed with intent to distribute and distributed

controlled substances within 1,000 feet of the real property comprising a housing facility owned

by a public housing authority, in violation of Title 21, United States Code, Sections 841(a)(1),

841(b)(1)(C), and 860; and carried a firearm during and relation to a drug trafficking crime, in

violation of Title 18, United States Code, Section 924(c)(1).




                                                 7



             Case 2:21-mj-00876-NJ Filed 06/08/21 Page 8 of 8 Document 1
